Citation Nr: 0810575	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  03-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of a March 2005 hearing before an 
acting Veterans Law Judge no longer at the Board, and of a 
Board remand dated in August 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran provided testimony at a hearing before the Board 
in March 2005.  The law requires that the Veterans Law Judge 
that conducted a hearing on an appeal must participate in any 
decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707.  In February 2008, the veteran was 
informed that the acting Veterans Law Judge who conducted the 
March 2005 hearing would not be able to render a decision on 
the matter on appeal, and was afforded the opportunity for a 
hearing before a Veterans Law Judge currently at the Board.  
In a reply received in February 2008, the veteran elected to 
have a new hearing before a Veterans Law Judge of the Board 
at his local Regional Office.      

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing at the local RO before a Veterans 
Law Judge of the Board on the issue of 
entitlement to a rating in excess of 10 
percent for a left knee disability. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



